DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 1/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

    PNG
    media_image1.png
    309
    618
    media_image1.png
    Greyscale

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The elected claims are directed to a “method for supplying …”, however the Title does not describe such a method.  Please correct.

    PNG
    media_image2.png
    63
    345
    media_image2.png
    Greyscale

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The elected claims are directed to a “method for supplying …”, however the Abstract does not describe such a method.  Please correct.

    PNG
    media_image3.png
    267
    579
    media_image3.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: the disclosure uses footnotes (See p.3 of Specification.).  

    PNG
    media_image4.png
    115
    543
    media_image4.png
    Greyscale

Please remove all footnotes and make all other appropriate corrections.  Patent applications are not research papers with links to other publications.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the units and numbers run together without spaces (See p. 29 of the Specification.).  

    PNG
    media_image5.png
    461
    509
    media_image5.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claim 9 is objected because the spacing is missing between some of the terms at lines 2, 3, 4 and 11.

    PNG
    media_image6.png
    351
    550
    media_image6.png
    Greyscale

Claim 10 is objected because the spacing is missing between some of the terms at line 3.

    PNG
    media_image7.png
    121
    549
    media_image7.png
    Greyscale

Claim 11 is objected because the spacing is missing between some of the terms at lines 3 and 9.

    PNG
    media_image8.png
    145
    548
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    157
    546
    media_image9.png
    Greyscale

Claim 12 is objected because the spacing is missing between some of the terms at line 3.

    PNG
    media_image10.png
    100
    547
    media_image10.png
    Greyscale

Claim 13 is objected because the spacing is missing between some of the terms at line 3.

    PNG
    media_image11.png
    129
    367
    media_image11.png
    Greyscale

Claim 14 is objected because the spacing is missing between some of the terms at line 4.

    PNG
    media_image12.png
    133
    274
    media_image12.png
    Greyscale

Claim 15 is objected because the spacing is missing between some of the terms at line 4.

    PNG
    media_image13.png
    78
    452
    media_image13.png
    Greyscale

Claim 16 is objected because the spacing is missing between some of the terms at line 2.

    PNG
    media_image14.png
    120
    315
    media_image14.png
    Greyscale

Claim 17 is objected because the spacing is missing between some of the terms at lines 2 and 6.

    PNG
    media_image15.png
    231
    394
    media_image15.png
    Greyscale

Claim 18 is objected because the spacing is missing between some of the terms at line 2.

    PNG
    media_image16.png
    148
    287
    media_image16.png
    Greyscale

Claim 19 is objected because the spacing is missing between some of the terms at lines 3, 7 and 17.

    PNG
    media_image17.png
    114
    542
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    165
    269
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    146
    266
    media_image19.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “supplying to a woman a supplement and nutraceutical compound, consisting of a pharmaceutically acceptable amount of B1 (Thiamine), B2 (Riboflavin), B3 (Niacin), B5 (Pantothenic acid) B6 (Pyridoxine), B7 (Biotin), B9 (Folic Acid in the form of Methylfolate), B12 (Methylcobalamin), Vitamins singular supplement and the singular nutraceutical compound.
The phrase “maintain deficient nutrients” in Claim 9, line 6 is vague and indefinite as it is unclear what Applicant means to maintain deficient nutrients or provide nutrition above a deficient level as the language does not make sense because keeping a person deficient is not healthy.
The phrase “those women”, wherein “women” is plural, in Claim 9, line 6 is vague and indefinite as it is unclear if it is referring the singular “woman” in line 1 or something else.
The phrase “collecting a first specimen” in Claim 9, line 8 is vague and indefinite as it is unclear if the specimen is referring to tissue, a bioptic material, saliva, blood urine or something else as the language appears to refer to a piece of tissue, however, this invasive step does not make sense.
Claim 9 recites the limitation "the nutrient status" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “patient” in Claim 9, line 9 is vague and indefinite as it is unclear whether it is the same or different from the singular “woman” in line 1 or the plural women in line 6 or something else.
The phrase “supplying said supplement and nutraceutical compound consisting of B1 (Thiamine), B2 (Riboflavin), B3 (Niacin), B5 (Pantothenic acid) B6 (Pyridoxine), B7 (Biotin), B9 (Folic Acid in the form of Methylfolate), B12 (Methylcobalamin), Vitamins C & E, magnesium, selenium, zinc, sulforaphane, piperine and calcium-d-glucarate to said woman” in Claim 9, lines 10-14 is vague and indefinite as it is unclear whether the “consisting of” refers to the supplement or the nutraceutical compound or both.
The phrase “collecting … each patient” in Claim 9, lines 15-22 is vague and indefinite as it is unclear how it further defines the claimed method of “supplying …” as this language is after the 
The phrase “collecting a second specimen” in Claim 9, line 15 is vague and indefinite as it is unclear if the specimen is referring to tissue, a bioptic material, saliva, blood urine or something else as the language appears to refer to a piece of tissue, however, this invasive step does not make sense.
Claim 9 recites the limitation "exogenous hormones" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said supplements" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "nutraceutical compounds" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the surplus" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "each patient" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states a singular patient.
Claim 10 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit claimed method of supplying.
Claim 10 recites the limitation "a woman" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “insufficient” in claim 10, line 3 is a relative term which renders the claim indefinite. The term “insufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised A person having ordinary skill in the art could interpret a levels as being insufficient while another could interpret the same levels as not being sufficient.
The phrase “insufficient levels of B1 (Thiamine), B2 (Riboflavin), B3 (Niacin), B5 (Pantothenic acid) B6 (Pyridoxine), B7 (Biotin), B9 (Folic Acid in the form of Methylfolate), B12 (Methylcobalamin), Vitamins C & E and magnesium, selenium and zinc by facilitating proper mitochondrial function and support, providing requisite nutrient transport, absorption, metabolism and excretion while working as a ubiquitous cellular antioxidant and hormonal detoxification mediator all while assisting in maintaining proper microbiome and biochemical balance within the body” in Claim 10, lines 3-9 is vague and indefinite as it is unclear what “insufficient levels” is referring to as the “by facilitating proper mitochondrial function and support, providing requisite nutrient transport, absorption, metabolism and excretion while working as a ubiquitous cellular antioxidant and hormonal detoxification mediator all while assisting in maintaining proper microbiome and biochemical balance within the body” language does not appear to have levels.
The term “proper” in claim 10, line 8 is a relative term which renders the claim indefinite. The term “proper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret a microbiome as being proper while another could interpret the same microbiome as not being proper.
Claim 11 recites the limitation "a woman" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “insufficient levels of B1 (Thiamine), B2 (Riboflavin), B3 (Niacin), B5 (Pantothenic acid) B6 (Pyridoxine), B7 (Biotin), B9 (Folic Acid in the form of Methylfolate), B12 (Methylcobalamin), Vitamins C & E and magnesium, selenium and zinc to remunerate the effects of the depletion of essential nutrients and the resulting biochemical imbalances that produce dysfunctional metabolic 
Claim 11 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit claimed method of supplying.
Claim 12 recites the limitation "the deleterious effects" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a woman" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit the claimed method of supplying.
Claim 13 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit the claimed method of supplying.
Claim 13 recites the limitation "a woman" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the deleterious effects" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the proper ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “proper” in claim 13, line 3 is a relative term which renders the claim indefinite. The term “proper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret a ratio as being proper while another could interpret the same ratio as not being proper.
Claim 13 recites the limitation "the body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit the claimed method of supplying.
Claim 15 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit the claimed method of supplying.
Claim 15 recites the limitation "the bioavailability" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the individual constituents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit the claimed method of supplying.
Claim 17 recites the limitation "a woman" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit the claimed method of supplying.
Claim 18 recites the limitation "a woman" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit the claimed method of supplying.
Claim 18 recites the limitation "the intractable effects" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “proper” in claim 18, line 6 is a relative term which renders the claim indefinite. The term “proper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret a microbiome as being proper while another could interpret the same microbiome as not being proper.
Claim 18 recites the limitation "the body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a woman" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is vague and indefinite as it is unclear what method step(s) are being set forth and how it further defines the claimed method of supplying.  None of the language appears to have anything to do with the claimed method of supplying or further limit the claimed method of supplying.
The phrase “supplying to a woman a supplement and nutraceutical compound, consisting of a pharmaceutically acceptable amount of B1 (Thiamine), B2 (Riboflavin), B3 (Niacin), B5 (Pantothenic singular supplement and the singular nutraceutical compound.
Claim 19 recites the limitation "B1" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "B2" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the liver" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "B3" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "B5" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "B6" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "B7" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "B9" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "B12" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the body" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the bone marrow" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "Vitamin C" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "Vitamin E" in line 41.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "magnesium" in line 44.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "zinc" in line 49.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "sulforaphane" in line 51.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "piperine" in line 56.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the transcription" in lines 51-52.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "calcium-d-glucarate" in line 59.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 2006/0280840) in view of Kwock (US 9,775,874).
The claims are interpreted as being directed to a method for supplying and not a method of making.  The formulation and method of making language is interpreted to the extent that it further describes the method for supplying.
Regarding Claim 9, Robertson (‘840) teaches a method for supplying a protein rich nutritional formulation for multiple dietary needs including optimal health and human immune system enhancement constituents comprising; a protein blend comprising at least soy protein, whey protein egg white, casein, and non fat dry milk and optionally one or more of amaranth, quinoa, millet, rice, and/or other vegetable-based proteins combined with fructose, flaxseed meal powder, safflower oil, natural and artificial flavor, guar gum, cellulose gum, lecithin, sodium chloride, xanthan, acesulfame-K, sucralose, silicon dioxide, vitamin palmitate (vitamin A), ascorbic acid (vitamin D), dicalcium phosphate, cholecalciferol (vitamin D), vitamin E acetate, phytomenadione (vitamin K1), Vitamin B1, also known as and including thiamine or thiamine mononitrate, thiamin or aneurin, niacin or nicotinic acid, vitamin B2, also known as riboflavin, Vitamin B3 known as niacinamide, also known as niacin, or nicotinic acid, pantothenic acid or calcium pantothenate, also known as vitamin B5, vitamin B6 also known as pyridoxine HCl, vitamin B9, also known as folic acid or folate, vitamin B12, lecithin, cyanocobalamin, calcium pantothenate, potassium iodide, magnesium oxide, dimagnesium phosphate, zinc oxide, selenium amino acid chelate, copper gluconate, manganese sulfate, chromium amino acid chelate, molybdenum amino acid chelate, said formulation provided in either a dry powder or liquid form (See Claim 1.)
However, Robertson (‘840) teaches the entire scheme of providing health and well-being to humans, the proper diet, complete with the proper essential and non-essential amino acids, peptides, and ultimately the proper protein blend are all important as an essential ingredient toward that end (See para. 184.). Many of the symptoms of illness or measures of health can show improvement in days or weeks with proper diet and nutrition (See para. 184.). For instance, many diabetic patients also have hypertension, sleep apnea, fatigue, acid reflux, and joint or muscle pain (See para. 184.). Each of these conditions may improve at different rates and respond differently to addition of proper or improper food groups, including food supplementation. By measuring each symptom, the patient may discover that a particular food group is associated with adverse results resulting in one symptom/illness but the same food group may improve the health and well-being in another individual (See para. 184.). 
Kwock (‘874) teaches a pharmaceutical composition consisting of an ingestible dietary supplement for treating symptoms of hormone imbalance, hormonal decline, premenstrual tension, or premenstrual syndrome in females, the ingestible dietary supplement consisting of in combination components in effective amounts of Vitex agnus-castus (chasteberry), antioxidants, L-arginine, a phytoestrogen, a progesterone-receptor enhancer Phaleria macrocarpa, folic acid, vitamin B6, vitamin B12, iron, zinc, and magnesium; wherein the antioxidants are selected from the group consisting of green tea, vitamin E, selenium, and combinations thereof, the ingestible dietary supplement of the pharmaceutical composition taken as an alternative to conventional hormone replacement therapy to offset problems of sub-optimal hormone balance or decline resulting from age, genetics, stress, or environmental influences, wherein the components are present in the proportion in parts by weight of about 2 to 20% Vitex agnus-castus (chasteberry), about 5 to 50% antioxidants selected from the group consisting of green tea, vitamin E, selenium, and combinations thereof, about 10 to 80% L-arginine, about 0.001 to 1% folic acid, about 0.001 to 1% vitamin B6 and vitamin B12, about 0.1 to 10% iron, about 0.1 to 10% zinc, and about 5 to 50% magnesium (See col. 3, l. 22+ and Claim 1.) for the  purpose of (See col. 2, l. 14+.).
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed with the select combination of ingredients to reduce tension and provide hormonal balance to a woman.
Regarding Claim 10, Robertson (‘840) teaches a method for supplying a protein rich nutritional formulation for multiple dietary needs including optimal health and human immune system enhancement constituents comprising; a protein blend comprising at least soy protein, whey protein egg white, casein, and non fat dry milk and optionally one or more of amaranth, quinoa, millet, rice, and/or other vegetable-based proteins combined with fructose, flaxseed meal powder, safflower oil, natural and artificial flavor, guar gum, cellulose gum, lecithin, sodium chloride, xanthan, acesulfame-K, sucralose, silicon dioxide, vitamin palmitate (vitamin A), ascorbic acid (vitamin D), dicalcium phosphate, cholecalciferol (vitamin D), vitamin E acetate, phytomenadione (vitamin K1), Vitamin B1, also known as and including thiamine or thiamine mononitrate, thiamin or aneurin, niacin or nicotinic acid, vitamin B2, also known as riboflavin, Vitamin B3 known as niacinamide, also known as niacin, or nicotinic acid, pantothenic acid or calcium pantothenate, also known as vitamin B5, vitamin B6 also known as pyridoxine HCl, vitamin B9, also known as folic acid or folate, vitamin B12, lecithin, cyanocobalamin, calcium pantothenate, potassium iodide, magnesium oxide, dimagnesium phosphate, zinc oxide, selenium amino acid chelate, copper gluconate, manganese sulfate, chromium amino acid chelate, molybdenum amino acid chelate, said formulation provided in either a dry powder or liquid form (See Claim 1.), however, fails to expressly disclose the specified method of treating and the specific combination of ingredients set forth in the claim.
However, Robertson (‘840) teaches the entire scheme of providing health and well-being to humans, the proper diet, complete with the proper essential and non-essential amino acids, peptides, and ultimately the proper protein blend are all important as an essential ingredient toward that end (See para. 184.). Many of the symptoms of illness or measures of health can show improvement in days or weeks with proper diet and nutrition (See para. 184.). For instance, many diabetic patients also have hypertension, sleep apnea, fatigue, acid reflux, and joint or muscle pain (See para. 184.). Each of these conditions may improve at different rates and respond differently to addition of proper or improper food groups, including food supplementation. By measuring each symptom, the patient may discover that a particular food group is associated with adverse results resulting in one symptom/illness but the same food group may improve the health and well-being in another individual (See para. 184.). 
Kwock (‘874) teaches a pharmaceutical composition consisting of an ingestible dietary supplement for treating symptoms of hormone imbalance, hormonal decline, premenstrual tension, or premenstrual syndrome in females, the ingestible dietary supplement consisting of in combination components in effective amounts of Vitex agnus-castus (chasteberry), antioxidants, L-arginine, a phytoestrogen, a progesterone-receptor enhancer Phaleria macrocarpa, folic acid, vitamin B6, vitamin B12, iron, zinc, and magnesium; wherein the antioxidants are selected from the group consisting of green tea, vitamin E, selenium, and combinations thereof, the ingestible dietary supplement of the pharmaceutical composition taken as an alternative to conventional hormone replacement therapy to offset problems of sub-optimal hormone balance or decline resulting from age, genetics, stress, or environmental influences, wherein the components are present in the proportion in parts by weight of about 2 to 20% Vitex agnus-castus (chasteberry), about 5 to 50% antioxidants selected from the group consisting of green tea, vitamin E, selenium, and combinations thereof, about 10 to 80% L-arginine, (See col. 3, l. 22+ and Claim 1.) for the  purpose of providing combinations of beneficial bioeffecting compounds for maintaining and restoring hormone balance in post-menopausal women, and reducing premenstrual syndrome and premenstrual tension in women wherein amino acids, herbs, vitamins and minerals improves overall health and helps with many of the deficiencies that accompany symptoms of premenstrual syndrome and premenstrual tension (See col. 2, l. 14+.).
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed to reduce tension and provide hormonal balance to a woman.
Regarding Claim 11, Robertson (‘840) and Kwock (‘874) teach the method discussed above, however, fail to expressly disclose  the specified method of treating set forth in the claim.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed to reduce tension and provide hormonal balance to a woman.
Regarding Claim 12, Robertson (‘840) and Kwock (‘874) teach the method discussed above, however, fail to expressly disclose  the specified method of treating set forth in the claim.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed to reduce tension and provide hormonal balance to a woman.
Regarding Claim 13, Robertson (‘840) and Kwock (‘874) teach the method discussed above, however, fail to expressly disclose  the specified method of treating set forth in the claim.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed to reduce tension and provide hormonal balance to a woman.
Regarding Claim 14, Robertson (‘840) and Kwock (‘874) teach the method discussed above, however, fail to expressly disclose  the specified method of treating set forth in the claim.
Regarding Claim 15, Robertson (‘840) and Kwock (‘874) teach the method discussed above, however, fail to expressly disclose  the specified method of treating set forth in the claim.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed to reduce tension and provide hormonal balance to a woman.
Regarding Claim 16, Robertson (‘840) and Kwock (‘874) teach the method discussed above, however, fail to expressly disclose  the specified method of treating set forth in the claim.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed to reduce tension and provide hormonal balance to a woman.
Regarding Claim 17, Robertson (‘840) and Kwock (‘874) teach the method discussed above, however, fail to expressly disclose  the specified method of treating set forth in the claim.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed to reduce tension and provide hormonal balance to a woman.
Regarding Claim 18, Robertson (‘840) and Kwock (‘874) teach the method discussed above, however, fail to expressly disclose  the specified method of treating set forth in the claim.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed to reduce tension and provide hormonal balance to a woman.
Regarding Claim 19, Robertson (‘840) and Kwock (‘874) teach the method discussed above, however, fail to expressly disclose  the specified method of treating set forth in the claim.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing in view of Robertson (‘840) and Kwock (‘874) to treat as claimed to reduce tension and provide hormonal balance to a woman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
January 6, 2022